Order entered October 31, 2012




                                            In The
                                      Court of Zfppeabs
                             jfiftb 19i5trict of Texa5 at Iliatlag
                                      No. 05-12-00599-CV

                  ROLAND VON KURIVATOWSKIET AAppellants

                                              V.

                    CITY OF COMMERCE, TEXAS, ET AL., Appellees

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 76,781

                                           ORDER
       The Court has before it appellees' October 24, 2012 unopposed second motion to extend

time to file their briefs. The Court GRANTS the motion and ORDERS appellees to file their

briefs by November 30, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.                                                    sia.•




                                                   MOLLY F CIS
                                                   JUSTICE